 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoyer Bros.,Inc.andBakery and ConfectioneryWorkers'InternationalUnion of America, Local12B, AFL-CIO. Case 6-CA-7278April 10, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn December 31, 1974, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding, Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel,The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that the Respondent, Boyer Bros., Inc.,Altoona, Pennsylvania, its officers agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. In paragraph 1(b) change the words "In any otherlike or related manner" to read "In any like or relatedmanner."2. Substitute the attached notice for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Bakery andConfectioneryWorkers' International Union ofAmerica, Local 12B, AFL-CIO, by unilaterallymodifying our collective-bargaining agreementwith said Union.WE WILL comply with said agreement as written.WE WILL NOT, in any like or related manner, in-terfere with, restrain, or coerce our employees inthe exercise of their rights of self-organization, toform labor organizations, to join or assist Bakeryand Confectionery Workers' International Unionof America, Local 12B, AFL-CIO, or any otherlabor organization, to bargain collectively withrepresentatives of their own choosing, and to en-gage in any other concerted activities for the pur-pose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities requiring membership in a labor organi-zation as a condition of employment as authorizedin Section 8(a)(3) of the the Act.BOYER BROS, INCDECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Altoona, Pennsylvania, on October 3, 1974.The complaint, dated August 26, 1974, based upon chargesfiled and served on February 14, 1974, was issued by theRegional Director for Region 6 (Pittsburgh, Pennsylvania),on behalf of the General Counsel of the National Labor Rela-tionsBoard (herein called the General Counsel and theBoard).The complaint alleged that Respondent has engaged in andwas engaging in unfair labor practices by failure to bargainwithBakery and ConfectioneryWorkers' InternationalUnion of America, Local 12B, AFL-CIO herein called theCharging Party or the Union, as the bargaining agent of themajority of its employees in an appropriate unit, thus violat-ing Section 8(a)(1) and (5) of the Act. In its duly filed answerRespondent denied the commission of any unfair labor prac-tices.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent is a corporation engaged in the manufactureand nonretail sale of candy at its sole plant located in Al-toona,Pennsylvania.During the 12-month period immedi-ately preceding the issuance of the complaint, a representa-tiveperiod, -RespondentreceivedatitsAltoona,Pennsylvania,plant, directly from outside the Common-wealth of Pennsylvania,goods and materials valued in excessof $50,000. During the same period, Respondent shippedfrom its Altoona,Pennsylvania,plant goods and materialsvalued in excess of $50,000, directly to points outside theCommonwealth of Pennsylvania.Respondent is now, and hasbeen at all tunes material herein,an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.217 NLRB No. 58 BOYER BROS., INC.343IITHE LABOR ORGANIZATIONBakery and Confectionery Workers' International Unionof America, Local 12B, AFL-CIO, at all times materialherein has been a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThere is no dispute as to the facts and the issue is a narrowone as framed in the pleadings. Did Respondent violate Sec-tion 8(a)(5) by unilaterally without consultation denyingunion representatives access to the plant premises "for thepurpose of administering the collective bargaining, contraryto established procedures."The Union has represented employeesin anappropriateunit' since 1966. The current contract is effective throughNovember 5, 1975, and provides,inter alia,the following:ARTICLE VI-PLANT VISITATIONSection 1.Time of visit-The Company agrees that forthe purpose of carrying out the terms of this Agreementa duly accredited representative of the Union shall havethe right to visit the plant of the Company during work-ing hours provided said representative holds no confer-ences or meetings with any employees which would inany way interrupt the normal flow of work.Section 2.Authorization-The Company shall have theright to request any Union official who desires to visitthe Company's premises to present proper credentialsindicating the capacity in which he is representing theUnion, and further, to state the reason for his visit to theplant. The Company agrees that it will not at any timewithhold reasonable visitation permission from anyproperly accredited Union official.ARTICLE VII-GRIEVANCE PROCEDURESection1.Grievances, within the meaning of this griev-ance procedure and Arbitration Clause, shall consistonly of disputes about the interpretation or applicationof particular clauses of this Agreement and alleged viola-tions of the Agreement, and may be brought by theUnion, the Company or any employee in the bargainingunit.Section S.The following procedure shall be followed inthe settlement of employee grievances:(a)Any employee who believes he has aevancewhich involves only himself may discuss the grievancewith his department supervisor. If the employee re-quests, the Union representative of the department shallbe advised of the grievance and may be present duringthe grievance presentation.1The appropriate unit is comprised of all production and maintenanceemployees,truckdrivers,shipping and receiving employees at the Em-ployer's Altoona,Pennsylvania,plant, excluding all other employees, officeclerical employees,guards,professional employees,line supervisors and allother supervisors as definedin the Act(b) If the grievance has not been satisfactorily an-swered within twenty-four (24) hours by the departmentsupervisor, the Union departmental representative shallimmediately present the grievance to the ProductionManager in writing signed by the employee and theUnion representative.(c) If no satisfactory agreement is reached within three(3) working days, the matter shall be presented withinthree (3) working days to the Local Representative of theUnion to the Personnel Manager or his designee whoshall give a written answer to the grievance within three(3) plant working days.Immediately prior to January 24, 1974, a burned-out mo-tor in one of the productionlines causeda layoff of thepersonnel on that entire line. The Union felt that the layoffviolated the seniority clauses of the contract in that the em-ployees or some of them should have been given the oppor-tunity "to go to another line to do light duty work." OnJanuary 24 Union Representative Sullivan discussed the mat-ter with Barry Drugg, Respondent's personnel manager.At thismeetingit became apparent that the parties' under-standingas to what constituted the production departmentfor seniority purposes differed. Because of this difference ofopinion Sullivan, who had never been in the plant productionarea,felt it necessary to see the various production lines inorder to be able intelligently to resolve the problem withRespondent. Accordingly, Sullivan related to.Drugg the rea-sonsfor his request and asked for a visit on January 28. Druggdenied Sullivan's request but told Sullivan to call him againthe following day, January 25. Sullivan complied withDrugg's request at which time Drugg again denied Sullivanpermission to visit the production area. The only reason givento Sullivan by Drugg for thedenial wasthat "he did not feelitwasnecessary." -On January 28, Sullivan, accompanied by union represen-tatives, again met with Drugg for further discussions in re-gard to the seniority problem. Following fruitlessdiscussionson the matter Sullivanagainorally requested from Drugg theright to visit the productionareas inan attempt to resolve theissue.Drugg again denied Sullivan's request by merely statingthat he did not feel it was necessary. Because of the denialson January 24, 25, and 28, Sullivan on February 8 submittedto Drugg by mail a written grievance charging Respondentwith violation of article VI of the agreement by prohibitinghim from visiting the production area of the plant in orderto gather information necessary to the administration of thecontract. On February 13 Sullivan received by mail Respon-dent's answer rejecting his grievance as being "withoutmerit." Thereupon Sullivan filed the unfair labor practicecharges on February 14, 1974.On February 25 Sullivan met with Drugg in Respondent'sconference room to go over the new plant rules that Respond-ent has issued. Since no resolution of the seniority problemhas been reached Sullivan resubmitted his request for permis-sion from Drugg to tour the plant production area. AgainDrugg refused the request stating that "it was not necessary."Sometime around March 20, Sullivan was informed by anumber of his members that employees in one of Respon-dent's production lines were becoming ill due to what wasthought a speedup of that line by Respondent. Pursuant to 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis information Sullivan telephoned Drugg on March 22 andrequested permission to visit the plant in order to observe theline in question. Drugg asked Sullivan the purpose of the visitand Sullivan explained what he had been told. Drugg statedhe-would check out the situation and get back to Sullivan.Having received no answer to his request during the tele-phone conversation, Sullivan sent a letter to Drugg whichrequested to tour the plant on March 27 for the purpose ofevaluating the employee complaints regarding machinespeedups. On March 25, Drugg called Sullivan as per hisMarch 22 promise. During the conversation Drugg told Sul-livan that he had checked out the allegations and saw no needfor Sullivan to visit the plant. Drugg also asked Sullivan atthis time why he did not have his stewards file agrievance.' Sullivan replied that "He could not get his stew-ards to file a grievance and that was the problem."On March 27 Sullivan again met Drugg to discuss theunresolved seniority problem. During this meeting Sullivanreiterated his request for a tour of the plant which Druggagain denied. At this time Sullivan also requested a meetingin early April with Respondent's vice president Francis Loc-kert to discuss departmental seniority and other problems.The meeting with Lockert was held on April 2 and Sullivanagain requested permission for a visit to the plant. As Drugghad in the past, Lockert denied Sullivan's request. Sullivanthereupon asked for a written reason for Respondent's re-peated refusals to allow him permission to visit the plant. Nosuch written explanation was ever supplied.On October 1, 1974, an arbitration between Respondentand the Union was held on a grievance that had been pro-cessed on a matter not connected with the matters here atissue. In order to acquaint the arbitrator with the circum-stances involved in that arbitration, Respondent requestedthat the abritrator view the limited area of the plant involved.As a party to the proceeding, Sullivan accompanied Respon-dent's representatives and the arbitrator to the productionarea where he viewed .two production lines. For this visit,Sullivan and the rest of the visitors were required to signRespondent's customary nondisclosure slips as follows:Re:Visitor'sNon-Disclosure AgreementIn consideration of your permitting me to visit yourpremises, I agree not to divulge or appropriate to myown use or to the use of others any trade secrets orconfidential information or knowledge obtained by meduring such visitation unless expressly authorized byyou. I also hereby expressly assume all risks while onyour premises and waive any right of action against youfor any injury or damage suffered by me while upon yourpremises. I further indemnify and hold you, your succes-sors, and your assigns harmless from and against all loss,liability,damage and expense, including reasonablecounsel fees, resulting from your or my negligence caus-ing such loss, liability, damage and expense.At no time was an indivudual employee grievance filedwith respect to the matters Sullivan was claiming as a basisfor his requested tour of the production lines.2 Involving a specific employee complaint presumablyIn their testimony Respondent's officials maintained thatthe only time Sullivan would be permitted plant visitation iswhen it is necessary to resolve a specific written grievance,when that grievance reaches the third step of-the grievanceprocedure.Respondent's counsel,maintaining the same posi-tion,stated:The Company's position is, first, that the contract mustbe specifically and clearly followed in regard to this. Ithink the only question that comes up is . . . whetherthe Comapnyis on strong ground. . .interpreting theword, reasonable. . .tomean thatthe onlypoint atwhich they will grant Mr. Sullivan access to the plant isat the third step of the grievance procedure when he isentitled to come into the picture .. .ConclusionsRespondent concedes "that it has a continuing duty tobargain during the term of the collective-bargaining agree-ment" but contends that at all times it has done so. Appar-ently feeling that the issue here is whether or not it "refusedto process a grievance" it relies on the Board's decision inJacobsManufacturing Company,94 NLRB 1214 (1951),where the Board refused to find a violation for such conduct.But the issue here is not that Respondent refused to processa grievance. I agree with the General Counsel that the issueiswhether or riot Respondent unilaterally, in violation ofSection 8(a)(5) and 8(d), modified the contract. Section 8(d),which defines the obligation to bargain, states that "the dutiesso imposed shall not be construed as requiring either party todiscuss oragreeto any modification of the terms or condi-tions contained in a contract for a fixed period, if such modifi-cation isto become effective before such terms and conditionscan be reopened under the provisions of the contract." TheBoard has consistently held that an employer acts in deroga-tion of its. bargaining obligation under Section 8(d) and vio-latesSection 8(a)(5) when he unilaterally modifies contrac-tual terms of conditions of employment during the effectiveperiod of a contract.Oak Cliff-Golman Bakery Company, 202NLRB 614 (1973);OsageManufacturing Company,173NLRB 458 (1968); andKinard Trucking Company, Inc.,152NLRB 449 (1965). I agreewith the General Counsel that hereRespondent has in effect unilaterally and withoutdiscussionmodified article VI, section 2 of the contract by eliminatingthe word "reasonable" and adding the words "after a griev-ance has been filed, and after it has been reduced to writing,and after it reaches the third step of the grievance procedure."This, I find, violates Section 8(a)(5) of the Act.The RemedyHaving found that Respondent has committed certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action to restore asnearly as possible the situation that would have existed absentthe unfair labor practices.Having found that Respondent has refused and is refusingto bargain collectively in good faith with the Union as therepresentative of the employees in an appropriate unit byunilaterally modifying the collective-bargaining agreement, Ishall recommend that upon request Respondent cease and BOYER BROS., INC.desist such modification and further that it comply with saidagreement as written.I shall also recommend that Respondent be ordered tocease and desist from infringing in any like or related mannerupon the rights guaranteed its employees by Section 7 of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operation of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent, Boyer Brothers, Inc., at all times materialhas been and is an employer engaged in commerce within themeaning of-Section 2(2), (6), and (7) of the Act.2.Bakery and ConfectioneryWorkers' InternationalUnion of America, Local 12B, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees, truckdriv-ers, and shipping and receiving employees at the Employer'sAltoona, Pennsylvania, plant; excluding all other employees,office clerical employees, guards, professional employees, linesupervisors, and all other supervisors as defined in the actconstitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.Bakery and ConfectioneryWorkers' InternationalUnion of America, Local 12B, AFL-CIO, at all timesmaterial herein has represented a majority of employees inthe above appropriate unit within the meaning of Section 9(a)of the Act.5. Since January 1974 Respondent has failed and refusedto bargain collectively in good faith with the Union in viola-tion of Section 8(a)(5) of the Act.6.By the foregoing conduct Respondent has interferedwith, restrained and coerced and is interfering with, restrain-ing, and coercing employees in the exercise of rights guaran-teed in Section 7 of the Act in violation of Section 8(a)(1) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDERS345Boyer Bros., Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing and failing to bargain in good faith with theabove-named Union by unilaterally modifying the collective-bargaining agreement.(b) In any other like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights of self-organization, to form labor organizations, tojoin or assist Bakery and Confectionery Workers' Interna-tional Union of America, Local 12B, AFL-CIO, or any otherlabor organization, to bargain collectively with representa-tives of their own choosing, and to engage in any other con-certed activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Comply with the collective-bargaining agreement be-tween the parties as written.(b) Post at its place of business in Altoona, Pennsylvania,copies of the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the Regional Director forRegion 6, after being duly signed by its representative shallbe posted by Respondent immediately upon receipt thereofand be maintained for 60 consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, in writing,within 20-days from the date of this Order, what steps Re-spondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "